Case 18-41519-pwb   Doc 35   Filed 01/22/19 Entered 01/22/19 15:40:15   Desc Main
                             Document     Page 1 of 9
Case 18-41519-pwb   Doc 35   Filed 01/22/19 Entered 01/22/19 15:40:15   Desc Main
                             Document     Page 2 of 9
Case 18-41519-pwb   Doc 35   Filed 01/22/19 Entered 01/22/19 15:40:15   Desc Main
                             Document     Page 3 of 9
Case 18-41519-pwb   Doc 35   Filed 01/22/19 Entered 01/22/19 15:40:15   Desc Main
                             Document     Page 4 of 9
Case 18-41519-pwb   Doc 35   Filed 01/22/19 Entered 01/22/19 15:40:15   Desc Main
                             Document     Page 5 of 9
Case 18-41519-pwb   Doc 35   Filed 01/22/19 Entered 01/22/19 15:40:15   Desc Main
                             Document     Page 6 of 9
Case 18-41519-pwb   Doc 35   Filed 01/22/19 Entered 01/22/19 15:40:15   Desc Main
                             Document     Page 7 of 9
Case 18-41519-pwb   Doc 35   Filed 01/22/19 Entered 01/22/19 15:40:15   Desc Main
                             Document     Page 8 of 9
Case 18-41519-pwb   Doc 35   Filed 01/22/19 Entered 01/22/19 15:40:15   Desc Main
                             Document     Page 9 of 9
